ALLOWANCE
The Examiner was persuaded by the arguments filed on 5/2/22, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-30 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
In view of the Applicant’s arguments and amendments to the claims, the Examiner withdraws all outstanding rejections under §101. The cumulative effect of the amendments is that the claims define a machine learning modeling process which cannot be practically implemented in the human mind. (See especially Applicant’s remarks at p. 23.)
The Examiner notes the Applicant’s amendments to the specification as well as claim 25; the Examiner withdraws the corresponding objections.
In view of the Applicant’s amendments to the independent claims, the outstanding rejections under §112(b) have also been withdrawn.

Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Goebel discloses techniques for generating explainable classification models, including identifying contributory (‘triggering’) factors. (See e.g. p. 298 and art mapping in previous Office action.) (Goebel R, Chander A, Holzinger K, Lecue F, Akata Z, Stumpf S, Kieseberg P, Holzinger A. Explainable ai: the new 42?. In International cross-domain conference for machine learning and knowledge extraction 2018 Aug 27 (pp. 295-303). Springer, Cham.)
Glomsrud discloses the application of explainable neural networks to autonomous vehicles. (Glomsrud JA, Ødegårdstuen A, Clair AL, Smogeli Ø. Trustworthy versus explainable AI in autonomous vessels. In Proceedings of the International Seminar on Safety and Security of Autonomous Vessels (ISSAV) and European STAMP Workshop and Conference (ESWC) 2019 (pp. 37-47).)
Peteiro-Barral discloses various techniques for a distributed machine learning. (Peteiro-Barral D, Guijarro-Berdiñas B. A survey of methods for distributed machine learning. Progress in Artificial Intelligence. 2013 Mar 1;2(1):1-1.)
Russell discloses, inter alia, descriptions of machine learning evaluations functions, (p. 94) gradient descent algorithm, (p. 115), temporal logic, (p. 224) and other machine learning techniques recited in various dependent claims. (S. Russell and P. Norvig, Artificial Intelligence: A Modern Approach, 2nd Ed., 2003, chapt. 2-17, pp. 59-645.)

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
comparing each of the plurality of internal coefficients to at least one constraint in the plurality of conditional constraints, and determining whether each of the plurality of internal coefficients is less than a predetermined threshold away from the at least one constraint in the plurality of conditional constraints; [and]
identifying a plurality of events from the at least one explainable model, wherein each event in the plurality of events is identified from one or more of the conditional constraints and comparison of the one or more of the conditional constraints to the predetermined threshold.

Independent claim 26 is allowable for the same reason as claim 1.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124